DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Office Action is in response to the application 16/629,661 filed on 01/09/2020.
Status of Claims:
Claims 1-11 are pending in this Office Action.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 01/09/2020 and 09/14/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-7 and 10-11  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Konrardy et al. (US PGPUB 20200090188) “Konrardy”.
	Regarding claim 1, Konrardy teaches a vehicle control apparatus configured to be communicably connected to an external apparatus, the vehicle control apparatus comprising: a communication control unit configured to control data transmission to and reception from the external apparatus (Fig. 2 & [0038]: The system contains at least the front-end components and back end-components, wherein the front-end components may communicate with the back-end components (vehicle control apparatus) via a network. Either the on-board computer or the mobile device may communicate with the back-end components 104 via the network 130 to allow the back-end components to record information regarding vehicle usage. Thus, the back-end components (vehicle control apparatus) contains a communication control unit to input and output data for the vehicle control apparatus); a data management unit configured to manage object data ([0049]: The back-end components include one or more servers 140 wherein each server 140 may include one or more computer processors adapted and configured to execute various software applications and components of the autonomous vehicle data system 100, in addition to other software applications. The server 140 may further include a database (data management unit), which may be adapted to store data related to the operation of the vehicle 108 and/or a smart home (not depicted) and its autonomous operation features. Such data might include, for example, dates and times of vehicle use, duration of vehicle use, use and settings of autonomous operation features, information regarding control decisions or control commands generated by the autonomous operation features, speed of the vehicle 108, RPM or other tachometer readings of the vehicle 108, lateral and longitudinal acceleration of the vehicle 108, vehicle accidents, incidents or near collisions of the vehicle 108, hazardous or anomalous conditions within the vehicle operating environment (e.g., construction, accidents, etc.), communication between the autonomous operation features and external sources, environmental conditions of vehicle operation (e.g., weather, traffic, road condition, etc.), errors or failures of autonomous operation features, or other data relating to use of the vehicle 108 and the autonomous operation features, which may be uploaded to the server 140 via the network 130. The server 140 may access data stored in the database 146 when executing various functions and tasks associated with the evaluating feature effectiveness or assessing risk relating to an autonomous vehicle.); one or more functional components configured to perform a predetermined calculation by using object data acquired from the data management unit or the communication control unit, and to output output object data which is object data acquired by the predetermined calculation to the data management unit ([0093]: The autonomous vehicle operation application 232 or other applications 230 or routines 240 may cause the controller 204 to process the received sensor data in accordance with the autonomous operation features (block 306). The controller 204 may process the sensor data to determine whether an autonomous control action is required or to determine adjustments to the controls of the vehicle 108 and/or the smart home 187 (i.e., control commands). For example, the controller 204 may receive sensor data indicating a decreasing distance to a nearby object in the vehicle's path and process the received sensor data to determine whether to begin braking (and, if so, how abruptly to slow the vehicle 108); and a storage unit configured to store setting information in which information on a writing destination of the output object data is stored for each of the functional components and to store object data, wherein the data management unit is configured to control the writing destination of the output object data based on the setting information ([0049] & [0051]: The server 140 may further include a database (storage unit), which may be adapted to store data related to the operation of the vehicle 108 and/or a smart home (not depicted) and its autonomous operation features. Such data might include, for example, …communication between the autonomous operation features and external sources (setting information). The server also contains an I/O unit that accepts inputs and routes output to appropriate locations. [0098-0099]: The autonomous operations done by the controller continues and ends when certain input or criteria is reached. Thus, a processing on the input is done by the controller and subsequently produces certain output to control certain apparatus of the vehicle such as to convert from autonomous mode to a manual operation).
Regarding claim 2, Konrardy teaches all the limitations of claim 1. Konrardy further teaches 75wherein the setting information includes external output necessity information related to necessity of outputting the output object data to the external apparatus for each of the functional components, and wherein the data management unit is configured to output the output object data to the external apparatus via the communication control unit when the external output necessity information is output ([0093]: The autonomous vehicle operation application causes the controller 204 to process the received sensor data in accordance with the autonomous operation features (block 306). The controller 204 may process the sensor data to determine whether an autonomous control action is required or to determine adjustments to the controls of the vehicle 108 and/or the smart home 187 (i.e., control commands). For example, the controller 204 may receive sensor data indicating a decreasing distance to a nearby object in the vehicle's path and process the received sensor data to determine whether to begin braking (and, if so, how abruptly to slow the vehicle 108)….[0097] When the controller 204 determines an autonomous control action is required (block 308), the controller 204 may cause the control components of the vehicle 108 to adjust the operating controls of the vehicle 108 and/or the smart home 187 achieve desired operation (block 310). For example, the controller 204 may send a signal to open or close the throttle of the vehicle 108 to achieve a desired speed. After processing the received sensor data in accordance with the autonomous operation features, the controller determines to whether an action is required which is to send signal to other components to execute. Thus, a necessity of outputting data to external apparatus is determined and communication is made if it is required).  
Regarding claim 3, Konrardy teaches all the limitations of claim 2. Konrardy further teaches a calculation execution control unit configured to control execution of the functional components, wherein the setting information further includes execution necessity information related to necessity of executing the functional components, and wherein the calculation execution control unit is configured to execute the ([0093]: The autonomous vehicle operation application 232 or other applications 230 or routines 240 may cause the controller 204 to process the received sensor data in accordance with the autonomous operation features (block 306). The controller 204 may process the sensor data to determine whether an autonomous control action is required or to determine adjustments to the controls of the vehicle 108 and/or the smart home 187 (i.e., control commands). For example, the controller 204 may receive sensor data indicating a decreasing distance to a nearby object in the vehicle's path and process the received sensor data to determine whether to begin braking (and, if so, how abruptly to slow the vehicle 108). Thus, a calculation is done with the received sensor data and the system determines of an action is required and if so when it should be executed).  
Regarding claim 4, Konrardy teaches all the limitations of claim 3. Konrardy further teaches the storage unit is configured to store a plurality of pieces of setting information respectively corresponding to a plurality of events, and wherein the data management unit and the calculation execution control unit are configured to, when any of the plurality of events is detected, operate based on one of the pieces of setting information corresponding to a detected event ([0092]: The sensor data may be stored in the RAM 212 for use by the autonomous vehicle operation application 232. In some embodiments, the sensor data may be recorded in the data storage 228 or transmitted to the server 140 via the network 130. The Data Application may receive the sensor data, or a portion thereof, and store or transmit the received sensor data. In some embodiments, the Data Application may process or determine summary information from the sensor data before storing or transmitting the summary information. The sensor data may alternately either be received by the controller 204 as raw data measurements from one of the sensors 120 and/or sensors associated with the smart home 187 or may be preprocessed by the sensor 120 and/or sensors associated with the smart home 187 prior to being received by the controller 204. [0093]: The autonomous vehicle operation application 232 or other applications 230 or routines 240 may cause the controller 204 to process the received sensor data in accordance with the autonomous operation features (block 306). The controller 204 may process the sensor data to determine whether an autonomous control action is required or to determine adjustments to the controls of the vehicle 108 and/or the smart home 187 (i.e., control commands). For example, the controller 204 may receive sensor data indicating a decreasing distance to a nearby object in the vehicle's path and process the received sensor data to determine whether to begin braking (and, if so, how abruptly to slow the vehicle 108). Thus, the sensor data is stored in the data storage and subsequently the controller processes the data when the data is received and execute further actions such as whether to send a control action or not based on the calculations).
Regarding claim 5, Konrardy teaches all the limitations of claim 4. Konrardy further teaches the storage unit is further configured to store a setting change information table in which an event and one of the pieces of setting information to be applied when the event is detected are associated with each other, and wherein the ([0094] As another example, the controller 204 may process the sensor data to determine whether the vehicle 108 is remaining with its intended path (e.g., within lanes on a roadway). If the vehicle 108 is beginning to drift or slide (e.g., as on ice or water), the controller 204 may determine appropriate adjustments to the controls of the vehicle to maintain the desired bearing. If the vehicle 108 is moving within the desired path, the controller 204 may nonetheless determine whether adjustments are required to continue following the desired route (e.g., following a winding road). Under some conditions, the controller 204 may determine to maintain the controls based upon the sensor data (e.g., when holding a steady speed on a straight road). Thus, the controller contains certain ‘preset’ calculations to apply for particular received sensor data. The controller applies the changes to certain types and situations that the sensor data requires the controller to operate).  
Regarding claim 6, Konrardy teaches all the limitations of claim 4. Konrardy further teaches the events include a first functional component malfunction event that is a malfunction of a first functional component that is a functional component operating in the external apparatus, and wherein the setting information corresponding to the first functional component malfunction event includes that execution of the first functional component is necessary (Fig. 7 & [0174]: The exemplary malfunction detection method 700 may begin by receiving sensor data from one or more sensors 120 of the vehicle 108, sensors interconnected with the smart home controller 187, and/or a personal electronic device 189 (block 702). The method 700 may then iteratively evaluate the sensors 120 to identify and respond to sensor malfunctions. A sensor is selected for evaluation (block 704), and one or more signals associated with the selected sensor are obtained (block 706). A range of signal values associated with proper functioning of the sensor may be determined (block 708) and compared against the one or more signals associated with the selected sensor to determine whether the sensor is malfunctioning (block 710). If the sensor is determined to be malfunctioning (block 712), a cause of the malfunction and/or other information associated with the malfunction may be determined (block 714). Based upon the determined information, one or more responses to the malfunction may then be determined (block 716) and implemented (block 718)).  
Regarding claim 7, Konrardy teaches all the limitations of claim 4. Konrardy further teaches the events include reception of a setting change request from the external apparatus ([0093]: The autonomous vehicle operation application 232 or other applications 230 or routines 240 may cause the controller 204 to process the received sensor data in accordance with the autonomous operation features (block 306). The controller 204 may process the sensor data to determine whether an autonomous control action is required or to determine adjustments to the controls of the vehicle 108 and/or the smart home 187 (i.e., control commands). ...[0097] When the controller 204 determines an autonomous control action is required (block 308), the controller 204 may cause the control components of the vehicle 108 to adjust the operating controls of the vehicle 108 and/or the smart home 187 achieve desired operation (block 310). For example, the controller 204 may send a signal to open or close the throttle of the vehicle 108 to achieve a desired speed. Alternatively, the controller 204 may control the steering of the vehicle 108 to adjust the direction of movement. In some embodiments, the vehicle 108 may transmit a message or indication of a change in velocity or position using the communication component 122 or the communication module 220, which signal may be used by other autonomous vehicles to adjust their controls. Thus, the controller receives information that can be a request to change something in the particular system. The controller then processes the information and sends out required actions).  
Regarding claim 10, Konrardy teaches all the limitations of claim 2. Konrardy further teaches the setting information includes writing necessity information related to necessity of writing the output object data to the storage unit for each of the functional components, and wherein the data management unit is configured to write the output object data to the storage unit when the writing 79necessity information is writing necessary, and not to write the output object data to the storage unit when the writing necessity information is writing not necessary ([0049] & [0051]: The server 140 may further include a database (storage unit), which may be adapted to store data related to the operation of the vehicle 108 and/or a smart home (not depicted) and its autonomous operation features. Such data might include, for example, …communication between the autonomous operation features and external sources (setting information)…[0097]: When the controller 204 determines an autonomous control action is required (block 308), the controller 204 may cause the control components of the vehicle 108 to adjust the operating controls of the vehicle 108 and/or the smart home 187 achieve desired operation (block 310). For example, the controller 204 may send a signal to open or close the throttle of the vehicle 108 to achieve a desired speed. ...As discussed elsewhere herein, the controller 204 may also log or transmit the autonomous control actions to the server 140 via the network 130 for analysis. In some embodiments, an application (which may be a Data Application) executed by the controller 204 may communicate data to the server 140 via the network 130 or may communicate such data to the mobile device 110 for further processing, storage, transmission to nearby vehicles, smart homes, infrastructure, and/or communication to the server 140 via network 130).
Regarding claim 11, Konrardy teaches all the limitations of claim 2. Konrardy further teaches the data management unit is configured to acquire the output object data output from the external apparatus via the communication control unit, and to control, based on the writing necessity information in the setting information of the functional component that outputs the output object data, execution of writing the output object data to the storage unit ([0093] The autonomous vehicle operation application 232 or other applications 230 or routines 240 may cause the controller 204 to process the received sensor data in accordance with the autonomous operation features (block 306). The controller 204 may process the sensor data to determine whether an autonomous control action is required or to determine adjustments to the controls of the vehicle 108 and/or the smart home 187 (i.e., control commands).The controller receives output data from the sensors and process them to determine whether the information is considered necessary).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy et al. (US PGPUB 20200090188) “Konrardy” in view of Heo et al. (US PGPUB 20180259972) “Heo”.
Regarding claim 8, Konrardy teaches all the limitations of claim 3. Konrardy does not explicitly teach wherein the setting information includes, for each of the functional components, a conditional formula for reading a target to be output to the external apparatus from the object data managed by the data management unit, and wherein the calculation execution control unit is configured to, when the conditional 
Heo teaches the setting information includes, for each of the functional components, a conditional formula for reading a target to be output to the external apparatus from the object data managed by the data management unit, and wherein the calculation execution control unit is configured to, when the conditional formula is included in the setting information for the functional component that has executed the 78predetermined calculation, read the object data conforming to the conditional formula from the object data managed by the data management unit, and to output the read object data to the external apparatus ([0012] The controller may generate the surrounding terrain by extracting effective detector data from detector data detected through the vehicle detector among the driving environment information, clustering the extracted effective detector data, and extracting a line. [0013] The controller may extract a linear lane by dividing portions using a curvature change based on a constant term of a quadratic equation or cubic equation and a vehicle driving trajectory detected from the driving environment information, and using a coefficient value of a linear term of the quadratic equation or cubic equation obtained by converting the vehicle driving trajectory of each portion into a quadratic curve. Thus the system uses mathematical equation or conditional formula along with the inputs to generate output).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing 
Regarding claims 9, note the rejections of claim 8. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812. The examiner can normally be reached M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.D.V./Examiner, Art Unit 2153                                                                                                                                                                                                        /ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153